     Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 1 of 47



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF ALABAMA                    R E CEIVED
                          NORTHERN DIVISION
                                                                  7019 J:iN I   P 3: 35
CHRISTOPHER THORNTON,                                             DFBRA P. NA,CHTT.
                                                                   Lr.s.     c,T COURT
      Plaintiff,

v.                                                         CIVIL ACTION NO.

RICHHILL BBQ LLC,
                                                                 GV- 4-tOs

      Defendant.

                                  COMPLAINT

                             I.    INTRODUCTION

      Plaintiff, Christopher Thornton (hereinafter,"Plaintiff' or "Mr. Thorntoe),

files this Title III, Americans with Disabilities Act(hereinafter,"ADN')action

against Defendant, RichHill BBQ LLC dba Moe's Original Bar B Que (hereinafter,

"Defendant" or "Moe's"), pursuant to 42 U.S.C. §12181 et seq. In Count One of

the Complaint, Plaintiff seeks to enjoin Defendant to remove architectural barriers

from the Moe's facility. In. Count Two ofthe Complaint, Plaintiff seeks to enjoin

Defendant to maintain policies, practices, and procedures necessary to maintain the

Moe's facility free of architectural barriers both now and once the architectural

barriers are removed from the Moe's facility. In Count Three ofthe Complaint,

Plaintiff seeks to enjoin Defendant's use ofthe Moe's facility to provide full and

equal enjoyment ofthe Moe's facility to individuals with disabilities. Count Two
     Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 2 of 47



ofthe Complaint and Count Three of the Complaint seek independent relief in

addition to the removal of architectural barriers from the Moe's facility. In Count

Four ofthe Complaint, Plaintiff seeks to enjoin Defendant's failure to design and

construct the Moe's facility to ADA compliance.

           JURISDICTION,PARTIES,AND ARTICLE III STANDING

    1. This action is for declaratory relief and injunctive relief, pursuant to 42

       U.S.C. §12181 et seq., Title III of the ADA and implementing regulations;

       therefore, this Court is vested with original jurisdiction under 28 U.S.C.

       §1331 and §1343.

    2. Venue is proper in this Court, the United States District Court for the Middle

       District of Alabama, pursuant to Title 28, U.S.C. §1391 and the Local Rules

       ofthe United States District Court for the Middle District of Alabama.

   3 Mr. Thornton suffered a spinal cord injury. As a result of the injuries

       sustained, Mr. Thornton requires a wheelchair for mobility. The extent ofMr.

       Thornton's physical irnpairments lirnits his ability to care for himself,

       perform manual tasks, walk, stand, lift, bend, and work, all of which are

       major life activities pursuant to 42 U.S.C. §12102(2)(A). Therefore, Mr.

       Thornton is disabled pursuant to the ADA, in that he suffers a physical

       impairment substantially limiting one or more major life activities. 42 U.S.C.

       §12102; see also, 28 C.F.R. §36.104.
 Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 3 of 47



4. Defendant is a limited liability company that is both registered to conduct

   business and is conducting business within the State of Alabama sufficient to

   create both general and specific in personam jurisdiction. Upon information

   and belief, Defendant operates the Moe's facility located at 1051 East

   Fairview Avenue, Montgomery, Alabama 36106. Defendant's facility is a

   place of public accommodation pursuant to 42 U.S.C. §12181(7).

5. All events giving rise to this lawsuit occurred in the Middle District of

   Alabama and Defendant is a citizen thereof.

6. Mr. Thornton is a resident of Montgomery, Alabama. He frequently eats in

   Old Cloverdale in Montgomery where Moe's is located, and also goes to

   other entertainment in that area. He has been to Moe's 3-4 times and likes the

   restaurant enough to continue to go there. Mr. Thornton enjoys this restaurant

   for the reasons promoted by the restaurant itself: award-winning Southern

   BBQ - freshly smoked meats combined with classic southern fare. Mr.

   Thornton intends to continue visiting the Moe's restaurant, because he enjoys

   the goods and services offered by the Moe's restaurant. Mr. Thornton will

   return not only to eat and enjoy Defendant's restaurant, but also, to confirm

   compliance with the ADA by Defendant. Mr. Thornton does not know

   exactly when he will return to Defendant's restaurant because he has not

   planned every trip for the rest of his life. Such specific planning is not
 Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 4 of 47



   necessary to invoke the ADA. See, e.g., Parr v. L&L Drive Inn Restaurant,

  96 F. Supp.2d 1065, 1079(D. Haw. 2000); Segal v. Rickey's Restaurant and

  Lounge, Inc., No. 11-61766-cn(S.D.Fla. 2012)("Specification as to date and

  time of return to this public accommodation is impossible due to the nature

   of the event. Fast food patrons visit such restaurants at the spur of the

   moment."). Nevertheless, Mr. Thornton definitely intends to return to

   Defendant's restaurant in the next month or two.

7. Plaintiff has been denied full and equal enjoyment of Defendant's public

   accommodation on the basis ofPlaintiffs disabilities because of the barriers

   described below in paragraph nineteen(19)and throughout the Complaint.

8. Plaintiff has Article III standing to pursue this action because of the

  following:(1) Plaintiff is disabled, pursuant to the statutory and regulatory

   definition, (2) Defendant's facility is a place of public accommodation

   pursuant to the statutory and regulatory definition,(3)Plaintiff has suffered

   a concrete and particularized injury by being denied access to the public

   accommodation, and by Defendant's denial of the use of the public

   accommodation for Plaintiffs full and equal enjoyment, as described

  throughout the Complaint, and (4) because of these injuries, there exists a

  genuine threat of imminent future injury, as described in paragraph eighteen

  (18)below.
 Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 5 of 47



                       II.    PLAINTIFF'S CLAIMS

     ADA Title III

9. Congress enacted Title III ofthe ADA,42 U.S.C. §12181 et seq. on or about

   July 26, 1990. Commercial enterprises were provided one and a half years

  from enactrnent of the statute to implement the requirements. The effective

   date of Title III of the ADA was January 26, 1992.(42 U.S.C. §12181; 20

   C.F.R. §36.508(A); see also, §36.304).

10. Pursuant to 42 U S C. §12181(7) and 28 C.F.R. §36 104, Defendant's

   facility is a place of public accommodation in that the facility is a restaurant

   providing goods and services to the public. Therefore, the public

   accommodation is covered by the ADA and must comply with the ADA.

                                COUNT ONE
                     VIOLATION OF THE ADA,TITLE III
                         42 U.S.C. §12182(b)(2)(A)(iv)
                           (Architectural Barriers)

        Defendant's Existing Facilitv is Subject to the 2010 ADA Design
          Standards for the Portions of the Facility Addressed in this
                                  Cornplaint

11. Plaintiff is informed and believes based on publicly available information

  that the building in which Defendant's facility is located at 1051 East

   Fairview Avenue, Montgomery, Alabarna 36106 was first constructed in

   1935. The operator of the business prior to Moe's was Sinclairs Restaurant,

   which made substantial alterations to the facilities during its 20 plus years of
 Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 6 of 47



  operations. Moe's also made alterations to the facility in 2017 when it began

  its operations after Sinclairs closed.

12.The ADA was enacted requiring that facilities constructed prior to January

  26, 1992, are considered an existing facility, such that those facilities must

  remove architectural barriers where such removal is readily achievable. 42

  U.S.C. § 12182(b)(2)(A)(iv). All alterations made to existing facilities after

  January 26, 1992, and all new construction after January 26, 1993, must be

  readily accessible to and usable by individuals with disabilities, including

  individuals who use wheelchairs. 42 U.S.C. § 12183(a) - (b). 28 C.F.R. §

  36.402. "Readily accessible to and usable by . . ." is the new construction

  standard, which requires compliance with the Department of Justice

  (hereinafter,"DOJ")standards. 42 U.S.C. § 12183(a)(1); 28 C.F.R. § 36.406.

  The only defense for failing to provide readily accessible and usable

  buildings constructed under the new construction standards is if the design

  and constmction of the building to be readily accessible and usable is

  structurally impracticable. 42 U.S.C. § 12183(a)(1). The structural

  impracticability defense applies only in rare circumstances of extraordinary

  terrain. 28 C.F.R. § 36.401(c). "Readily accessible to and usable by . . ." is

  also the alterations standard. 42 U.S.C. § 12183(a)(2). Alterations must be

  made to the maximum extent feasible. 42 U.S.C. § 12183(a)(2); 28 C.F.R.
 Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 7 of 47



  § 36.402. An alteration is a change to a place of public accommodation or

  commercial facility that affects or could affect the usability ofthe facility or

  any part thereof. 28 C.F.R. § 36.402(b).

13. New construction and alterations must comply with either the DOJ's 1991

  Standards for Accessible Design or the 2010 Standards for Accessible

  Design. 28 C.F.R. § 36.406 establishes whether the 1991 Standards for

  Accessible Design or 2010 Standards for Accessible Design apply: New

  construction and alterations subject to §§ 36.401 or 36.402 shall comply with

  the 1991 Standards ifthe date when the last application for a building permit

  or permit extension is certified to be complete by a state, county, or local

  government is before September 15, 2010, or if no permit is required, if the

  start of physical construction or alterations occurs before September 15,

  2010. 28 C.F.R § 36.406(a)(1). New construction and alterations subject to

  §§ 36.401 or 36.402 shall comply either with the 1991 Standards or with the

  2010 Standards if the date when the last application for a building permit or

  permit extension is certified to be complete by a state, county, or local

  government is on or after September 15, 2010, and before March 15, 2012,

  or if no permit is required, if the start of physical construction or alterations

  occurs on or after September 15,2010, and before March 15, 2012. 28 C.F.R.

  § 36.406(a)(2). New construction and alterations subject to §§ 36.401 or
  Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 8 of 47



    36.402 shall comply with the 2010 Standards if the date when the last

    application for a building permit or permit extension is certified to be

    complete by a state, county, or local government is on or after March 15,

   2012, or if no permit is required, if the start of physical construction or

    alterations occurs on or after March 15, 2012. Where the facility does not

   comply with the 1991 Standards, the 2010 Standards are applicable. See 28

    C.F.R. § 36.406(5)(ii) which states,"Newly constructed or altered facilities

    or elements covered by §§ 36.401 or 36.402 that were constructed or altered

    before March 15,2012 and that do not comply with the 1991 Standards shall,

    on or after March 15, 2012, be made accessible in accordance with the 2010

    Standards."

 14. For the architectural barriers at issue in this case, the 2010 Standards for

    Accessible Design are applicable.

Plaintiffs Concrete and Particularized Standing to Pursue an In'unction

 15. Defendant has discriminated, and continues to discriminate, against

   Plaintiff, and others who are similarly situated, by denying full and equal

    access to, and full and equal enjoyment of goods, services, facilities,

   privileges, advantages and/or accommodations at Defendant's facility in

    derogation of 42 U.S.C. § 12101 et seq., and as prohibited by 42 U.S.C. §

    12182 et seq. As new construction,the building must be readily accessible to
 Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 9 of 47



   and usable by individuals with disabilities. 42 U.S.C. § 12183 (a) - (b).

   Defendant's failure to remove the existing barriers thus violates 42 U.S.C. §

   12182(b)(2)(A)(iv), which requires removal of architectural barriers.

16. Prior to the filing ofthis lawsuit, Plaintiff was denied full and safe access to

   all of the benefits, accommodations, and services offered to individuals

   without disabilities within and about Defendant's public accommodation.

   Plaintiffs access was inhibited by each ofthe described architectural barriers

   detailed in this Complaint, which rernain at the public accommodation in

   violation of the ADA. Because of the foregoing, Plaintiff has suffered an

   injury-in-fact in precisely the manner and form that the ADA was enacted to

   guard against.

17. Plaintiff has definite plans to return to the facility in the future, as described

   in paragraph six (6). Plaintiff will return to the facility within the next two

   months,not only to enjoy the food at the facility, but also to see ifDefendant

   has repaired the architectural barriers and changed its policies, practices, and

   procedures. Plaintiff will continue to do so even when the facility is repaired.

   The barriers are not just created by construction issues; instead, many of the

   barriers are created by human activity, frorn the way Defendant's workers at

   the public accommodation use the architectural elernents of the public

   accommodation. The barriers created by human activity will need to be
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 10 of 47



   reviewed and maintained forever, to be sure Defendant's management and

   workers continuously act in a manner that does not create barriers. Absent

   remedial action by Defendant, Plaintiff will continue to encounter the

   architectural barriers, and the discriminatory policies, practices, and

   procedures described herein, and as a result, be discriminated against by

   Defendant on the basis of Plaintiffs disabilities. The Eleventh Circuit held

   in Houston v. Marod Supermarkets, 733 F.3d 1323 (11th Cir. 2013), when

   architectural barriers have not been remedied "... there is a 100% likelihood

  that plaintiff... will suffer the alleged injury again when plaintiff returns to

   the store." Due to the definiteness of Plaintiffs plan to continue visiting the

   subject facility, there exists a genuine threat of imminent future injury.

   Plaintiffs stated intent to return is plausible.

  Architectural Barriers

18. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

   DOJ, Office of the Attorney General, promulgated Federal Regulations to

   implement the requirements of the ADA.28 C.F.R. Part 36.

19. Plaintiff has been from the parking lot to the entrance; from the entrance to

   the toilet room; the toilet room itself; from the entrance to the dining areas;

   the dining areas themselves; throughout circulation paths and accessible

   routes, and service areas, paths oftravel, and in particular but not limited to,
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 11 of 47



  all of which is more specifically described below. Moreover, Defendant's

 facility located at 1051 East Fairview Avenue, Montgomery, Alabama

 36106, violates the ADA in particular but not limited to:

 (1)Defendant provides several types of dining surfaces distributed

    throughout the facility for the consumption offood or drink at the indoor

    dining area, which includes but is not limited to, bar dining surfaces and

    table dining surfaces for able-bodied individuals, but Defendant fails to

     maintain that same level of service to individuals with disabilities, which

    segregates and relegates individuals with disabilities to inferior benefits

    of the goods and services provided at Defendant's place of public

    accommodation, which includes but is not limited to, the following

    failures of Defendant:

        a. There is not at least 5% of each type of seating space distributed

           throughout the indoor dining area that is maintained in

           conformance with the ADA Standards for Accessible Design in all

           the ways that are required to be readily accessible to and usable by

           individuals with disabilities, which includes but is not limited to,

           maintaining an accessible route to the dining surfaces, which has

           the discriminatory effect ofrendering the indoor dining area seating

           spaces and associated elements as unusable by disabled individuals;
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 12 of 47



       b. There is not at least 5% of each type of seating space distributed

          throughout the indoor dining area that is maintained in operable

          condition with the ADA Standards for Accessible Design so that

          the seating spaces maintain the required t-shaped and/or circular

          turning clear floor space;

       c. There is not at least 5% of each type of seating spaces distributed

          throughout the indoor dining area that is maintained in operable

          condition with the ADA Standards for Accessible Design so the

          seating spaces rnaintain the required 30x48 inches of clear floor

          space that is positioned for a forward approach to the dining

          surface;

       d. There is not at least 5% of each type of seating spaces distributed

          throughout the indoor dining area that is maintained in operable

          condition with the ADA Standards for Accessible Design so that

          the tops of the dining surfaces measure 28 inches minimurn and 34

          inches maximum above the finish floor, which includes the

          required 30 inches of clear dining surface so that the surface does

          not prohibit disabled individuals from being equally afforded the

          opportunity to sit and enjoy the goods and services at the facility;
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 13 of 47



 (2)Defendant provides dining surfaces in the bar area for able-bodied

    individuals, but Defendant fails to maintain that sarne level of service to

    individuals with disabilities, which segregates and relegates individuals

     with disabilities to inferior benefits ofthe goods and services provided at

    Defendant's place of public accommodation, which includes but is not

    limited to, the following failures of Defendant:

        a. There is not at least 5% of the seating spaces at the bar that is

           maintained in conformance with the ADA Standards for Accessible

           Design in all the ways that are required to be readily accessible to

           and usable by disabled individuals, which includes but is not

           limited to, the accessible route to the bar dining surfaces, which has

           the discriminatory effect of rendering the indoor bar area seating

           spaces and associated elements as unusable by disabled individuals;

        b. There is not at least 5% of the seating spaces at the bar that are

           maintained in operable condition with the ADA Standards for

           Accessible Design so that the seating spaces maintain the required

           t-shaped and/or circular turning clear floor space;

        c. There is not at least 5% ofthe seating spaces at the indoor bar area

           that are maintained in operable condition with the ADA Standards

           for Accessible Design so that the bar seating spaces maintain the
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 14 of 47



          required 30x48 inches of clear floor space that is positioned for a

          forward approach to the bar dining surface;

       d. There is not at least 5% ofthe seating spaces at the indoor bar area

          that are maintained in operable condition with the ADA Standards

          for Accessible Design so that the tops of the bar dining surfaces

          measure 28 inches minimum and 34 inches maximum above the

          finish floor, which includes the required 30 inches of clear dining

          surface so that the surface does not prohibit disabled individuals

          from being equally afforded the opportunity to sit and enjoy the

          goods and services at the facility;

 (3)Defendant provides a restroom for able-bodied individuals, but fails to

    afford non-able-bodied individuals the same opportunity to participate in,

    or benefit from, a good, service, facility, privilege, advantage, or

    accommodation that is equal to the experience afforded to individuals

    without disabilities, which includes but is not limited to, the following

    failures of Defendant:

       a. There is no ADA signage with the international symbol of

          accessibility identifying the restroom as ADA accessible;

       b. The accessible stall door is not self-closing;
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 15 of 47



       c. The accessible stall door does not have door pulls located on both

           sides ofthe accessible stall door;

       d. The accessible stall fails to measure the required size;

       e. The restroom fails to maintain at least one ADA Accessible toilet

           compartment in operable condition by conforming with the ADA

           Standards for Accessible Design so that the toilet paper dispenser's

           operable parts comply with the applicable standards for accessible

           design and is otherwise located 7-9 inches from the front of the

           water closet;

        f. The restroom fails to maintain at least one ADA accessible toilet

           compartment in operable condition by conforming with the ADA

           Standards for Accessible Design so that the rear wall grab bar

           conforms with the ADA Standards for Accessible Design in all the

           ways that it is required to be readily accessible to and usable by

           disabled individuals, which includes but is not limited to,

           maintaining a 36 inch long grab bar installed so that it is located 12

           inches on the closed side of the toilet room and 24 inches on the

          transfer side and mounted so that the top gripping surface measures

           33-36 inches above the finished floor;
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 16 of 47



        g. The toilet paper dispenser above the side wall grab bar is not

           measured at least 12 inches minimum above the grab bar;

        h. The seat height of the water closet exceeds the maximum required

           height of 19 inches;

        i. There is not at least one lavatory with a mirror that is maintained in

           a usable condition so that the bottom reflecting surface ofthe mirror

           measures a maximum of40 inches above the finished floor;

       j. The paper towel dispenser exceeds the maxirnum required height;

        k. The coat hook exceeds the maximum required height;

 (4)Defendant provides a sales and service counter for able-bodied

     individuals to transact business and otherwise receive services that are

     provided at each counter but fails to afford non-able-bodied individuals

    the sarne opportunity to participate in, or benefit from, a good, service,

    facility, privilege, advantage, or accomrnodation that is equal to the

     experience afforded to individuals without disabilities, which includes but

    is not limited to, the following failures of Moe's:

        a. There is not at least one sales and service counter that is maintained

           in operable condition by conforming with the ADA Standards for

           Accessible Design so that the accessible counter and its associated
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 17 of 47



          elements are located adjacent to a walking surface complying with

          403;

       b. Defendant fails to maintain the required clear floor space at the

          counter so that the floor space is at least 48 inches long x 30 inches

          wide and maintained adjacent to the 36-inch minimum length of

          counter that is otherwise readily accessible to and usable by

          individuals with disabilities;

       c. There is not at least one sales and service counter that is maintained

          in operable condition by conforrning with the ADA Standards for

          Accessible Design so that a portion ofthe counter surface that is 36

          inches long minimum and 36 inches high maximum above the

          finish floor, which includes maintaining a clear floor or ground

          space complying with 305 positioned for either a parallel approach

          adjacent to the 36 inch minimum length ofcounter, or alternatively,

          a portion ofthe counter surface that is 30 inches long minimum and

          36 inches high maximum with knee and toe space complying with

          306 provided under the counter and a clear floor or ground space

          complying with 305 positioned for a forward approach to the

          counter;
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 18 of 47



       d. There is not at least one sales and service counter that is maintained

          in operable condition with the ADA Standards for Accessible

          Design in all the ways that are required to be readily accessible to

          and usable by disabled individuals, which includes but is not

          limited to, maintaining the clear counter surface free ofobstructions

          or any other clutter that could have the discriminatory effect of

          rendering the counter and its associated benefits and services as

          unusable by the disabled;

       e. There is not at least one sales and service counter that is maintained

          in operable condition with the ADA Standards for Accessible

          Design so that accessible counter extends the same depth as the

          non-accessible portion ofthe counter;

       f. There is not at least one sales and service counter that is maintained

          in operable condition with the ADA Standards for Accessible

          Design so that a credit card payment terminal is positioned or

          otherwise maintained in a readily accessible to and independently

          usable location at the accessible counter, which has the

          discriminatory effect in practice of affording disabled individuals

          an unequal opportunity to independently transact business in the

          same manner as non-disabled individuals;
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 19 of 47



 (5)The mats fail to be stable, firm, or otherwise properly secured to the floor;

 (6)Defendant provides a self-servicing beverage counter for able-bodied

    individuals to retrieve beverages, straws, and other items at the counters

     but fails to afford non-able-bodied individuals the same opportunity to

    participate in, or benefit from, a good, service, facility, privilege,

    advantage, or accommodation that is equal to the experience afforded to

    individuals without disabilities, which includes but is not limited to, the

    following failures of Moe's:

        a. There not at least one self-servicing beverage counter that is

           maintained in conformance with the ADA Standards for Accessible

           Design in all the ways that are required to be readily accessible to

           and usable by disabled individuals, which has the discriminatory

           effect ofrendering the counter, its associated elements, and services

           offered at the counter as unusable by disabled individuals;

        b. There is not at least one self-servicing counter beverage that is

           maintained in operable condition by conforming with the ADA

           Standards for Accessible Design so that the accessible counter and

           its associated elements are located adjacent to a walking surface

           complying with 403;
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 20 of 47



       c. Moe's fails to maintain the required clear floor space at the counter

          so that the floor space is at least 48 inches long x 30 inches wide

          and maintained adjacent to the 36-inch minimum length of counter

          that is otherwise readily accessible to and usable by individuals

          with disabilities;

       d. There is not at least one self-servicing beverage counter that is

          maintained in operable condition by conforming with the ADA

          Standards for Accessible Design so that a portion of the counter

          surface that is 36 inches long minimum and 36 inches high

          maximum above the finish floor is readily usable by disabled

          individuals, which includes maintaining a clear floor or ground

          space complying with 305 positioned for either a parallel approach

          adjacent to the 36 inch minimum length ofcounter, or alternatively,

          a portion ofthe counter surface that is 30 inches long minimum and

          36 inches high maximurn with knee and toe space complying with

          306 provided under the counter and a clear floor or ground space

          complying with 305 positioned for a forward approach to the

          counter;

       e. There is not at least one self-servicing beverage counter that is

          maintained in operable condition with the ADA. Standards for
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 21 of 47



            Accessible Design in all the ways that are required to be readily

            accessible to and usable by disabled individuals, which includes but

            is not limited to, maintaining the clear counter surface free of

            obstructions or any other clutter that could have the discriminatory

            effect of rendering the counter and its associated benefits and

            services as unusable by the disabled;

         f. There is not at least one self-servicing beverage counter that is

            maintained in operable condition with the ADA Standards for

            Accessible Design so that accessible counter extends the same

            depth as the non-accessible portion ofthe counter;

         g. The beverages, straws, and other items on the counter are arranged

            so that individuals with disabilities cannot fully and independently

            access the items;

         h. Moe's segregates individuals with disabilities to an inferior benefit

            because disabled individuals require assistance to retrieve items

            maintained on the counter.

20.To date, the barriers to access and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate

   compliance with the provisions ofthe ADA.
    Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 22 of 47



   21.Plaintiff has been obligated to retain the undersigned counsel for the filing

      and prosecution of this action. Plaintiff is entitled to have Plaintiffs

      reasonable attorney's fees, costs, and expenses paid by Defendant pursuant

      to 42 U.S.C. §12205.

   22.Pursuant to 42 U.S.C. §12188,this Court is vested with the authority to grant

      Plaintiffs injunctive relief, including an Order to alter the discriminating

      facility to make it readily accessible to, and usable by, individuals with

      disabilities to the extent required by the ADA,and closing the facility until

      the requisite modifications are completed, and to further order Defendant to

      modify its policies, practices, and procedures, to provide equal use of its

      facilities, services, and benefits to disabled individuals.

                            COUNT TWO
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,TITLE III
                     42 U.S.C.§ 12182(b)(2)(A)(ii)
      (Practices, procedures, and policies denying equal benefits)

 ADA Title III Prohibits Other Discrimination in Addition to Architectural
                                 Barriers

     23. Plaintiff re-alleges paragraphs 1-23 above.

     24. The ADA,Title III, provides a private right ofaction for "any person who

          is being subjected to discrimination on the basis of disability in violation

          of' Title III. 42 U.S.C. § 12182(a)(1).
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 23 of 47



 25. The ADA,Title III, specifically makes it unlawful to provide individuals

     with disabilities with an unequal benefit, and to relegate individuals with

     disabilities to a different or separate benefit. 42 U.S.C. §§

     12182(b)(1)(A)(ii)-(iii); 28 C.F.R. § 36.202(b)-(c). In other words, the

     disabled must receive equal benefits as the nondisabled. Further, 28

     C.F.R. § 302(b) requires that goods, services, and accommodations be

     provided to individuals with disabilities in "the most integrated setting

     appropriate." 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a).

     Similarly, the Preamble in addition to recognizing that persons who use

     wheelchairs and mobility aids have been forced to sit apart from family

     and friends, also recognizes that persons who use wheelchairs and

     mobility    aids   historically   have    been    provided    "segregated

     accommodatione'compared to non-disabled individuals;thus, relegating

     persons who use wheelchairs"to the status ofsecond-class citizens." See

     28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000) (discussion of §§

     36.308, 36.203).

 26. Congress enacted the ADA in light of its findings that "individuals with

     disabilities continually encounter various forms of discrimination,

     including outright intentional exclusion, the discriminatory effects of

     architectural, transportation, and communication barriers, overprotective
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 24 of 47



     rules and policies, failure to make modifications to existing facilities and

     practices, exclusionary qualification standards and criteria, segregation,

     and relegation to lesser services, prograrns, activities, benefits, jobs, or

     other opportunities." 42 U.S.C. § 12101(a)(5).

 27. To address this broad range of discrimination in the context of public

     accomrnodations, Congress enacted ADA, Title III, which provides in

     part: "No individual shall be discriminated against on the basis of

     disability in the full and equal enjoyment ofthe goods,services, facilities,

     privileges, advantages, or accommodations of any place of public

     accomrnodation by any person who owns, leases (or leases to), or

     operates a place of public accommodation." 42 U.S.C. 12182.

 28. By its clear text, ADA, Title III requires a public accommodation to

     provide individuals with disabilities more than simple physical access.

     Removal of architectural barriers as required by Count One of this

     Complaint is but one component of compliance with ADA, Title III.

     Congress recognized that "individuals with disabilities continually

     encounter various forms of discriminatioe including not only barriers to

     physical access, but also other forms ofexclusion and relegation to lesser

     services, programs, activities, benefits, jobs, or other opportunities. 42

     U.S.C. 12101(a)(5); see also, H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 25 of 47



     Sess. 35-36 (1990)("lack of physical access to facilities" was only one

     of several "major areas of discrimination that need to be addressee);

     H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990)("It is not

     sufficient to only make facilities accessible and usable; this title

     prohibits, as well, discrimination in the provision of programs and

     activities conducted by the public accommodation.").

 29. For that reason, the ADA applies not only to barriers to physical access

     to places of public accommodation, but also to any policy, practice, or

     procedure that operates to deprive or diminish disabled individuals' full

     and equal enjoyment ofthe privileges and services offered by the public

     accommodation to the public. 42 U.S.C. § 12182. Thus, a public

     accomrnodation rnay not have a policy, practice or procedure that

     excludes individuals with disabilities from services. 42 U.S.C. §

      12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon v. Valleycrest

     Prod., Ltd., 294 F.3d 1279,(11th Cir. 2002)that:

              A reading of the plain and unambiguous statutory
             language at issue reveals that the definition of
             discrimination provided in Title III covers both
             tangible barriers(emphasis added), that is, physical
             and architectural barriers that would prevent a
             disabled person from entering an accommodation's
             facilities and accessing its goods, services and
             privileges, see 42 U.S.C. § 12182(b)(2)(A)(iv), and
             intangible barriers (ernphasis added), such as
    Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 26 of 47



                  eligibility requirements and screening rules or
                  discriminatory policies and procedures that restrict
                  a disabled person's ability to enjoy the Defendants
                  entity's goods, services and privileges.


Defendant's Failed Practices and Lack of Policies Are Discriminatory

     30. Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:

                 [A] failure to make reasonable modifications in
                 policies, practices, or procedures, when such
                 modifications are necessary to afford such goods,
                 services, facilities, privileges, advantages, or
                 accommodations to individuals with disabilities,
                 unless the entity can demonstrate that making such
                 modifications would fundamentally alter the nature
                 of such goods, services, facilities, privileges,
                 advantages, or accommodations.


     31. Accordingly, a place of public accommodation must modify a policy or

          practice that has the consequence of, or tends to deny, access to goods or

          services to the disabled. Similarly, a place ofpublic accommodation must

          not have a policy or practice that"has a discriminatory effect in practice"

          of preventing disabled individuals from realizing the full and equal

          enjoyment ofthe goods and services the public accommodation offers to

          potential customers. Nat'l Fed'n ofthe Blind v. Scribd Inc.,97 F.Supp.3d

          565(D. Vt. 2015).
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 27 of 47



 32. As detailed below, Defendant has failed to make reasonable

      modifications in its policies, practices, and procedures that are necessary

     to afford its goods, services, facilities, privileges, advantages, or

      accommodations to individuals with restricted mobility. By failing to

     take such efforts that may be necessary to ensure that no individual with

      a disability is excluded, Defendant denied services, segregated, or

      otherwise treated Plaintiff differently than individuals who are not

      disabled. Pursuant to 42 U.S.C. § 12182(b)(2)(A), Defendant has

      discriminated    against Plaintiff. Defendant        will   continue   that

      discrimination forever until enjoined as Plaintiff requests. The

      discrimination is described more particularly in the following

      paragraphs.

 33. Defendant either has no policies, practices, and procedures to remove

      architectural barriers or else it does not abide by them. The rampant

      architectural barriers previously identified in Count One establish that

      Defendant has failed to create, adopt, and/or implement ADA Title III

      compliance policies, procedures, and practices as to architectural

      barriers.

 34. Defendant's use of its facility, and its practices at the facility located at

      1051 East Fairview Avenue, Montgomery, Alabama 36106, creates
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 28 of 47



     barriers and in so doing denies Plaintiff the full and equal enjoyment of

     the facility. Those practices include:

         a) Defendant makes the seating inaccessible for use by the disabled,

            which means Plaintiff cannot fully and equally use the seating in

            the way the non-disabled do, because the non-disabled have

            seating they can use;

         b) Defendant makes the bar counter inaccessible for use by the

            disabled, which means Plaintiff cannot fully and equally use the

            bar counter in the way the non-disabled do, because the non-

            disabled have a bar counter they can use;

         c) Defendant makes its toilet room inaccessible for use by the

            disabled by failing to maintain any ADA accessible elements

            within the toilet room so that Plaintiffis afforded the opportunity

            to independently use the toilet room, or clean up, or move into

            and throughout the toilet room, whereas non-disabled individuals

            are able to independently use the toilet room;

         d) Defendant     makes     the   self-servicing   beverage    counter

            inaccessible for use by the disabled, which means Plaintiffcannot

            fully and equally use the self-servicing beverage counter in the
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 29 of 47



             way the non-disabled do, because the non-disabled have a self-

             servicing counter they can use;

          e) Defendant fails to provide a place for the disabled to enjoy the

             goods and services like able-bodied people can;

          f) Defendant's policies, practices, and procedures are conducted

             without regard to disabled individuals;

 35. As the continuing architectural barriers and the failure to provide full and

      equal use of the facility establishes, Defendant has no policies, practices,

      or procedures, or else it has failed to implement them,to ensure that any

     removal of architectural barriers is permanent. 42 U.S.C. §

      12182(b)(2)(a)(iv) and(v).

 36. As the continuing architectural barriers and the failure to provide full and

      equal use ofthe facility establishes, Defendant's existing practice is both

      in effect and/or explicitly to remediate ADA Title III architectural

      barriers only upon demand by the disabled.

 37. As the continuing architectural barriers and the failure to provide full and

     equal use ofthe facility establishes, Defendant has no policies, practices,

      and procedures or else it failed to create, implement, and maintain

     policies and procedures to ensure individuals with disabilities are able to
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 30 of 47



      have the same experience at its facility as individuals without disabilities,

     42 U.S.C. 12182(b)(1)(A), and in particular the opportunity to have full

      and equal access to all of the goods, services, privileges, advantages, or

      accommodations of Defendant's facility, as described above in detail.

 38. As the continuing architectural barriers and the failure to provide full and

     equal use of the facility establishes, Defendant has failed to create,

     implement, and maintain a policy of complying with ADA building

      design standards and regulations.

 39. To date, Defendant's discriminating policies, practices, and/or

      procedures have not been reasonably modified to afford goods, services,

      facilities, privileges, advantages,or other accommodations to individuals

      with disabilities.

 40. A reasonable modification in the policies, practices, and procedures

      described above will not fundamentally alter the nature of such goods,

      services, facilities, privileges, advantages, and accornmodations. The

     Plaintiff hereby demands that Defendant both create and adopt a

     corporate practice and policy that Defendant(1)will fully comply with

      Title III, ADA, and all implementing regulations so that architectural

      barriers identified above are permanently removed from Defendant's

     facility consistent with the ADA;(2)Defendant will provide the disabled,
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 31 of 47



     including those with mobility limitations full and equal use and

     enjoyment of Defendant's facility;(3)Defendant will modify its practice

     of making ADA Title III architectural barrier remediations only upon

     demand by the disabled.

 41. As pled above, Defendant operates the Moe's facility located at 1051 East

     Fairview Avenue,Montgomery, Alabama 36106; therefore, pursuant to 42

     U.S.C. § 12182, is responsible for creating, implementing, and

      maintaining policies, practices and procedures, as alleged above.

 42. The ADA is over twenty-five (25) years old. Defendant knows

     Defendant must comply with the ADA, Title III. The ADA, Title III

     requires modifications in policies, practices, and procedures to comply

      with the ADA, as pled above in the                statute. 42 U.S.C.

     §12182(b)(2)(A)(ii).

 43. By this Complaint, Plaintiff provides sufficient notice of Plaintiff's

     demands for an alteration in Defendant's policies, practices, and

     procedures.

 44. Plaintiff has been obligated to retain the undersigned counsel for the

     filing and prosecution of this action. Plaintiff is entitled to have

     Plaintiffs reasonable attorney's fees, costs, and expenses paid by
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 32 of 47



     Defendant pursuant to 42 U.S.C. § 12205.

 45. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these

     illegal policies, practices, and procedures.

                    COUNT THREE
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
          (Denial of Full and Equal Enjoyment)

 46. Plaintiff re-alleges paragraphs 1-46 above.


 47. 42 U.S.C. § 12182(a) provides:
           No individual shall be discriminated against on the
           basis of disability in the full and equal enjoyment of
           the goods, services, facilities, privileges,
           advantages, or accommodations of any place of
           public accommodation by any person who owns,
           leases (or leases to), or operates a place of public
           accommodation.

 48. Congress enacted the ADA upon fmding, among other things, that

     "society has tended to isolate and segregate individuals with disabilities"

     and that such forms for discrimination continue to be a "serious and

     pervasive social problem." 42 U.S.C. § 12101(a)(2).

 49. Congress also found that: "individuals with disabilities continually

     encounter various forms of discrimination, including outright intentional

     exclusion, the discriminatory effects of architectural, transportation, and

     communication barriers, overprotective rules and policies, failure to
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 33 of 47



     make modifications to existing facilities and practices, exclusionary

     qualification standards and criteria, segregation, and relegation to lesser

     services, programs, activities, benefits, jobs, or other opportunities, 42

     U.S.C. § 12101(a)(5); "the nation's proper goals regarding individuals

     with disabilities are to assure equality of opportunity, full participation,

     independent living, and economic self-sufficiency for such individuals;"

     42 U.S.C. § 12101(a)(7). Congress even found that: "the continuing

     existence of unfair and unnecessary discrimination and prejudice denies

     people with disabilities the opportunity to compete on an equal basis and

     to pursue those opportunities for which our free society is justifiably

     famous, and costs the United States billions of dollars in unnecessary

     expenses resulting from dependency and nonproductivity." 42 U.S.C. §

      12101(a)(8).

 50. In response to these fmdings, Congress explicitly stated that the purpose

     of the ADA is to provide "a clear and comprehensive national mandate

     for the elimination of discrimination against individuals with

     disabilities" and "clear, strong, consistent, enforceable standards

     addressed discrimination against individuals with disabilities." 42 U.S.C.

     § 12101(b)(1)-(2).
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 34 of 47



 51. The ADA provides, inter alia, that it is discriminatory to subject an

     individual or class of individuals on the basis of a disability "to a denial

     of the opportunity of the individual or class to participate in or benefit

     from the goods, services, facilities, privileges, advantages, or

     accommodations of an entity." 42 U.S.C. § 12182(a)( ).

 52. The ADA further provides that it is discriminatory "to afford an

     individual or class ofindividuals, on the basis of a disability ... with the

     opportunity to participate in or benefit from a good, service, facility,

     privilege, advantage, or accommodation that is not equal to that afforded

     to other individuals." 42 U.S.C. § 12182(a)(ii).

 53. Congress enacted the ADA in light of its findings that "individuals with

     disabilities continually encounter various forms of discrimination,

     including outright intentional exclusion, the discriminatory effects of

     architectural,transportation, and communication barriers, overprotective

     rules and policies, failure to make modifications to existing facilities and

     practices, exclusionary qualification standards and criteria, segregation,

     and relegation to lesser services, programs, activities, benefits,jobs, or

     other opportunities." 42 U.S.C. 12101(a)(5). Defendant's acts and

     omissions alleged herein are in violation of the ADA, 42 U.S.C. §§

     12101, et seq., and the regulations promulgated thereunder.
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 35 of 47



 54. To address this broad range of discrimination in the context of public

     accommodations, Congress enacted Title III, which by its clear text,

     requires a public accommodation to provide individuals with disabilities

     more than simple physical access. Congress recognized that"individuals

     with disabilities continually encounter various forms of discrimination"

     including not only barriers to physical access, but also other forms of

     exclusion and relegation to lesser services, programs, activities, benefits,

     jobs, or other opportunities. 42 U.S.C. 12101(a)(5); see also H.R. Rep.

     No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990)("lack of physical

     access to facilities" was only one of several "major areas of

     discrimination that need to be addressee); H.R. Rep. No. 485, Pt. 3,

      101st Cong., 2d Sess. 54 (1990) (`It is not sufficient to only make

     facilities accessible and usable; this title prohibits, as well, discrimination

     in the provision of programs and activities conducted by the public

     accommodation.").

 55. For that reason,the ADA applies not only to barriers to physical access to

     business locations, but also to any policy, practice, or procedure that

     operates to deprive or diminish disabled individuals' full and equal

     enjoyment of the privileges and services offered by the public

     accommodation to the public. 42 U.S.C. 12182. Thus, a public
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 36 of 47



     accommodation may not have a policy, practice or procedure that

     excludes individuals with disabilities from services. 42 U.S.C. §

     12182(b)(1)(A)(i).

 56. The keystone for this analysis is Defendant must start by considering

     how its facility is used by non-disabled guests and then take reasonable

     steps to provide disabled guests with a like experience. Spector v.

     Norwegian Cruise Line Ltd., 545 U.S. 119, 128-29, 125 S.Ct. 2169, 162

     L .E d.2d 97 (2005); see also, Baughman v.           Walt Disney World

     Company,685 F.3d 1131, 1135 (9th Cir. 2012).

 57. Plaintiff, Christopher Thornton, was denied full and equal access to

     Defendant's public accommodation. Plaintiff specifically and definitely

     wants to return to the Defendant's public accommodation. More

     specifically, Plaintiff wants to be afforded the same level of service that

     is offered to non-disabled individuals, which Defendant has failed to

     provide to Plaintiff as follows: Defendant failed to provide accessible

     seating; Defendant failed to provide an accessible bar counter; Defendant

     failed to provide an accessible self-servicing beverage counter;

     Defendant failed to provide an accessible toilet room for disabled

     individuals, which means that, unlike the able-bodied, the disabled are

     challenged or denied the opportunity to independently use the toilet
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 37 of 47



     room, clean up after using the toilet room, move throughout the toilet

     room,and prohibited from using all the other elements ofthe toilet room;

     Defendant's continued failure to maintain ADA accessibility as an

     integral part of the highest possible experience that non-disabled

     individuals get to independently enjoy has segregated or otherwise

     treated Plaintiff and others similarly situated differently, in that,

     Defendant's public accommodation makes Plaintiff dependent on family

     or an independent third party, which is not the same experience that

     Defendant affords to non-disabled individuals and all the foregoing

     failures by Defendant inhibited Plaintiff from having the same

     experience that non-disabled individuals have when at Defendant's

     public accommodation.

 58. In its Preatnble to the Title III regulation, the DOJ recognized that

     mobility impaired persons including persons in wheelchairs should have

     the same opportunities to enjoy the goods and services and other similar

     events of public accommodation with their families and friends,just as

     other non-disabled individuals do. The DOJ further recognized that

     providing segregated accommodations and services relegates persons

     with disabilities to the status of second-class citizens. 28 C.F.R. pt. 36,

     App. B,§ 36.203.
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 38 of 47



 59. The ADA specifically makes it unlawful to provide individuals with

     disabilities with an unequal benefit, and to relegate individuals with

     disabilities to a "different or separate benefit:. 42 U.S.C. §§

     12182(b)(1)(A)(ii)-(iii); 28 C.F.R. § 36.202(b)-(c). Further, 28 C.F R. §

     302(b)requires that goods,services, and accommodations be provided to

     individuals with disabilities in "the most integrated setting appropriate."

     42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly, the

     Preamble in addition to recognizing that persons who use wheelchairs

     have been forced to sit apartfrom farnily and friends, also recognizes that

     persons who use wheelchairs historically have been provided inferior

     seating and segregated accommodations compared to non-disabled

     individuals, thus relegating persons who use wheelchairs "to the status

     ofsecond-class citizens." See 28 C.F.R. pt. 36, App. B, at 631-633,

     651 (2000)(discussion of§§ 36.308, 36.203).

 60. Thus, Defendant's use of the accessible features constitutes statutory

     discrimination in violation of the ADA, because Defendant has

     segregated and separated the disabled from the non-disabled individuals.

     "The goal is to eradicate the invisibility of the handicapped. Separate-

     but-equal services do not accomplish this central goal and should be

     rejected." H.R. Rep. No. 101-485(111), at 50, 1990 U.S.C.C.A.N at 473.
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 39 of 47



     The ADA provides a broad mandate to "eliminate discrirnination against

     disabled individuals, and to integrate those individuals into the economic

     and social mainstream American life." PGA Tour, Inc. v. Martin, 532

     U.S. 661, 675; 121 S.Ct. 1879, 149 L.Ed.2d 904 (2001) (quoting

     H.R.Rep. No. 101-485, pt. 2, p.50 (1990), reprinted in 1990

     U.S.C.C.A.N. 303, 332).

 61. Defendant discriminated against Plaintiff by denying Plaintiff"full and

     equal enjoyment" and use ofthe goods,services, facilities, privileges and

     accommodations of the facility during each visit. Each incident of

      deterrence denied Plaintiff an equal "opportunity to participate in or

      benefit from the goods, services, facility, privilege, advantage, or

     accommodations" of Defendant's public accommodation.

 62. Defendant's conduct and Defendant's unequal treatment to Plaintiff

     constitutes continuous violations of the ADA and absent a Court

     ordered injunction from doing so, Defendant will continue to treat

     Plaintiff and others similarly situated unequally.

 63. Defendant's failure to maintain the accessible features that are required

     to be readily accessible to and usable by individuals with disabilities

     constitutes continuous discrimination and absent a Court ordered

     injunction, Defendant will continue to not maintain the required
  Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 40 of 47



       accessible features at Defendant's facility. 28 C.F.R.§ 36.211(a).

   64. Plaintiff has been obligated to retain the undersigned counsel for the

       filing and prosecution of this action. Plaintiff is entitled to have

       Plaintiffs reasonable attorney's fees, costs, and expenses paid by

       Defendant pursuant to 42 U.S.C. § 12205.

   65. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these

       illegal acts ofDefendant.

                       COUNT FOUR
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,TITLE III
                   42 U.S.C.§ 12183(a)(1)
     (Failure to design and construct facility for ADA compliance)

   66. Plaintiff re-alleges paragraphs 1 — 65.

   67. 42 U.S.C. § 12183(a)(1) provides:

            [Discrimination includes] a failure to design and
            construct facilities for first occupancy later than 30
            months after July 26, 1990, that are readily accessible
            to and usable by individuals with disabilities, except
            where an entity can demonstrate that it is structurally
            impracticable to meet the requirements of such
            subsection in accordance with standards set forth or
            incorporated by reference in regulations issued under
            this subchapter.
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 41 of 47




 68. Congress passed the ADA in part because "historically, society has

     tended to isolate and segregate individuals with disabilities, and such

     forms of discrimination ... continue to be a serious and pervasive social

     problem." 42 U.S.C. § 12101(a)(2). Congress found that this

     discrimination included "segregation and relegation to lesser services,

     programs, activities, benefits, jobs, or other opportunities." Id. §

     12101(a)(5). In its Prearnble to the Title III regulation, the Department

     of Justice recognized that persons in wheelchairs should have the same

     opportunities to enjoy the goods and services and other similar events of

     a public accommodation with their families and friends,just as other non-

     disabled individuals do. The DOJ further recognized that providing

     segregated accommodations and services relegates persons with

     disabilities to the status of second-class citizens. 28 C.F.R. pt. 36, App.

     B,§ 36.203.

 69. To eliminate such segregation Congress enacted the requirement that

     facilities be "readily accessible to and usable by individuals with

     disabilities". This very requirement is intended to enable persons with

     disabilities "to get to, enter and use a facility." H.R. Rep. No. 101-

     485(111), at 499-500 (1990). It requires "a high degree of convenient
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 42 of 47



      accessibility," id, as well as access to the same services that are provided

     to members ofthe general public. For new construction and alterations,

     the purpose is to ensure that the service offered to persons with

      disabilities is equal to the service offered to others." Id.

 70. As the legislative history makes clear, the ADA is geared to the future

      with the goal being that, over time, access will be the rule rather than the

     exception. Thus,the ADA only requires modest expenditures to provide

      access in existing facilities, while requiring all new construction to be

      accessible. H.R. Rep. 485, Part 3, 101st Cong., 2d Sess. 63(1990).

 71. To realize its goal of a fully accessible future, Congress required that all

     newly constructed facilities be designed and constructed according to

      architectural standards set by the Attorney General. 42 U.S.C. §§

      12183(a), 12186(b). Those Standards for Accessible Design are

     incorporated into the DOJ's regulations implementing Title III of the

     ADA,28 C.F.R. Part 36, Appendix.

 72. The Standards set architectural requirements for newly constructed

     buildings that apply to all areas of the facility, from parking areas,

     interior walkways and entrances, common areas, seating, toilet rooms,

     and sales/service areas.
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 43 of 47



 73. Defendant operates the Moe's facility located at 1051 East Fairview

     Avenue, Montgomery, Alabama 36106 and is directly involved in the

     designing and/or construction of the public accommodation in this

     litigation for first occupancy after January 1993.

 74. Defendant was and is required to design and construct the public

     accommodation to be "readily accessible to and usable by individuals

     with disabilities." Defendant violated the statute by failing to design and

     construct its restaurant to be readily accessible to and usable by

     individuals with disabilities including individuals who use wheelchairs.

     Defendant further violated the statute by failing to design and construct

     its restaurant in compliance with the ADA during planned alterations as

     described throughout this Complaint.

 75. To date, Defendant's discriminating actions continue.

 76. Plaintiff has been obligated to retain the undersigned counsel for the

     filing and prosecution of this action. Plaintiff is entitled to have

     Plaintiffs reasonable attorney's fees, costs, and expenses paid by

     Defendant pursuant to 42 U.S.C. § 12205.

 77. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these

     illegal actions by Defendant.
     Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 44 of 47



       WHEREFORE, premises considered, Plaintiff, Christopher Thornton,

demandsjudgment against Defendant on Counts One through Four and requests the

following injunctive and declaratory relief:

      1.   That the Court declare that the business operated by Defendant as well as

           all Defendant's illegal actions described herein violate the ADA,as more

           particularly described above;

      2.   That the Court enter an order enjoining Defendant to alter the facility to

           make it accessible to and usable by individuals with disabilities to the

           full extent required by Title III of the ADA, to comply with 42 U.S.C.

           § 12182(b)(2)(A)(iv) and its implementing regulations, as stated in

           Count One;

      3.   That the Court enter an order, in accordance with Count Two, directing

           Defendant to modify its policies, practices, and procedures both to

           remedy the numerous ADA violations outlined above, in violation of42

           U.S.C. § 12182(b)(2)(A)(ii), and to permanently enjoin Defendant to

           make its business practices consistent with ADA Title III in the future;

      4.   That the Court enter an order directing Defendant to provide Plaintifffull

           and equal access both to the experience and to the use of the public

           accommodation, and further order Defendant to maintain the required

           accessible features at the public accommodation so that Plaintiff and
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 45 of 47



      others similarly situated are offered the experience that is offered to non-

      disabled individuals, as stated in Count Three;

 5.   That the Court enter an Order directing Defendant to evaluate and

      neutralize its policies, practices, and procedures towards persons with

      disabilities for such reasonable time so as to allow them to undertake and

      complete corrective procedures;

 6.   That the Court award reasonable attorney's fees, costs, including expert

      fees, and other expenses of suit, to Plaintiff;

 7.   That the Court enjoin Defendant to remediate the public accommodation

      to the proper level of accessibility required for the design and

      construction of the facility for first occupancy, as stated in Count Four;

      and

 8.   That the Court award such other, further, and different relief as the Court

      deems necessary,just, and proper.
Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 46 of 47



Respectfully Submitted, this the 14th day of June 2019.

                           /s/
                                 L. LANDIS SEXTON
                                 BPR # AL-5057N71L
                                 ADA Group LLC
                                 4001 Carmichael Road
                                 Suite 570
                                 Montgomery, Alabama 36106
                                 334.819.4030 p
                                 334.521.3859 f
                                 LLS@ADA-Firm.com
                                 Attorneyfor Plaintiff
    Case 2:19-cv-00418-MHT-SRW Document 1 Filed 06/14/19 Page 47 of 47



                        CERTIFICATE OF SERVICE

      This is to certify that I have this day filed with the Clerk of Court the

aforementioned Complaint for service of process by USPS mail or electronic mail,

postage prepaid and properly addressed this 14th day of June 2019 to the following:

RichHill BBQ LLC
c/o Richard Boyles, Registered Agent
1614 Graham Street
Montgomery, Alabama 36106


                                                 •/-vrs
                                   L. LANDIS SEXTON
                                   BPR # AL-5057N71L
                                   ADA Group LLC
                                   4001 Carmichael Road
                                   Suite 570
                                   Montgomery, Alabama 36106
                                   334.819.4030 p
                                   334.521.3859 f
                                   LLS@ADA-Fkm.com
                                   Attorneyfor Plaintiff
